       Case 18-33836 Document 549 Filed in TXSB on 10/03/18 Page 1 of 2




                       UNITED STATES BANKRUPTCY COURT
                      FOR THE SOUTHERN DISTRICT OF TEXAS
                               HOUSTON DIVISION


IN RE:                          §
NEIGHBORS LEGACY HOLDINGS, INC. §
                                §
Debtor                          §                               CASE NO.18-33836
                                §
                                §                               CHAPTER 11


              AGREED MOTION FOR RELIEF FROM AUTOMATIC STAY

To the Honorable Marvin Isgur:

       This is an Agreed Motion to Lift the Automatic Bankruptcy Stay from this Chapter

11 Proceeding as it relates a pending State Court medical malpractice case.             The

underlying state court proceeding is Cause Number 187,736-A currently pending in the

30th Judicial District of Wichita County, Texas. Movants are Ashlynn Foster, by her Next

Friend Kristin Foster, and Kristin Foster, Individually (Plaintiffs in the medical negligence

case), as well as DeShawn Stewart, MD, and NEC Wichita Falls Emergency Center, LP

dba Neighbors Emergency Center (Defendants in the medical negligence case). The

Defendants are insured by the MedPro Group and there is no known coverage dispute.

      The underlying medical malpractice case involves allegations of negligence

against a Neighbor's Legacy Holdings, Inc. related entity and was filed before this

bankruptcy proceeding was initiated; upon notice of the bankruptcy proceeding, the

medical malpractice case was stayed by agreement of all parties and agreed court order.

Those parties now request that this Court enter the attached Order, lifting the automatic

stay, but only to the extent of the available insurance coverage in the underlying medical

malpractice case.
       Case 18-33836 Document 549 Filed in TXSB on 10/03/18 Page 2 of 2




      This motion, and the Proposed Order, have been reviewed by Debtor's Counsel,

and they are in agreement with entry of the attached proposed Order.




                                         Respectfully submitted,

                                         sl William Kenneth C. Dippel
                                         State Bar No. 05894500

                                        12221 Merit Drive, Suite 670
                                        Dallas, Texas 75251
                                        (972) 866-9900      Phone
                                        (972) 866-9902      Fax

                                        wkcd @wkcd.net


                        Certificate of Conference and Service

I aver that I have personally spoken with the following counsel, they have reviewed this
motion and proposed Order, and they are in agreement:

C. Timothy Reynolds, Esq.
Steed ~ Dunnill ~ Reynolds
1717 Main Street, Suite 2950
Dallas, Texas 75201
Counsel for all Defendants in the underlying medical malpractice case

Genevieve M. Graham, Esq.
Porter Hedges, LLP
1000 Main Street, 36th Floor
Houston, Texas 77002
Counsel for Debtor in the Chapter 11 Proceeding

I also aver that the foregoing document was served on all counsel of record via personal
email and the Pacer filing system on October 3, 2018.


                                               sl William Kenneth C. Dippel
